Nevertheless, rule 2:21 (2) also requires that the plaintiffs set forth reasons why “review of the trial court decision cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means.” Although the plaintiffs have stated in their memorandum that they “have exhausted all avenues for appellate review,” we do not consider that conclusory statement to be adequate under the rale. Moreover, review of the denial of a motion to amend may be obtained on appeal following trial. See Goulet v. Whitin Mach. Works, Inc., 399 Mass. 547, 549-554 (1987); Castellucci v. United States Fid. & Guar. Co., 372 Mass. 288, 289-292 (1977); Wiska v. St. Stanislaus Social Club, Inc., 7 Mass. App. Ct. 813, 819 (1979).
In addition, the plaintiffs have not demonstrated that the single justice abused his discretion or committed a clear error of law. Greco v. Suffolk *1003Div. of the Probate & Family Court Dep’t, 418 Mass. 153, 156 (1994), and cases cited.
The case was submitted on the papers filed, accompanied by a memorandum of law.
Albert Auburn for the plaintiffs.

Judgment affirmed.